IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-0380-20



                             CHARLES R. JONES, Appellant

                                               v.

                                 THE STATE OF TEXAS



         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIRST COURT OF APPEALS
                          HARRIS COUNTY



       Per curiam.

                                        OPINION


       Appellant was convicted of aggravated robbery sentenced to 30 years in prison. On

appeal, his lawyer filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Appellant filed a pro se brief in response arguing a host of issues, including that the State did

not sustain its burden of proof during the sentencing phase because it did not put on any
                                                                                      JONES - 2


evidence to show that the prior aggravated robbery conviction was final. The Court of

Appeals reviewed the record and concluded that the appeal was frivolous. Jones v. State, No.

01-18-01079-CR, 2020 Tex. App. LEXIS 2561 (Tex. App.—Houston [1 st Dist.] March 26,

2020) (not designated for publication). It affirmed the conviction.

       Appellant has filed a petition for discretionary review arguing, inter alia, that the State

failed to prove at punishment that the prior aggravated robbery conviction in Cause Number

788056 was final. This was an arguable ground on appeal. Therefore, the Court of Appeals

was required to abate and remand to the trial court with orders to appoint counsel to present

this and any other ground that might support the appeal. See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008).

       Accordingly, we grant Appellant’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to that court for proceedings

consistent with this opinion.


DATE DELIVERED:              September 30, 2020

DO NOT PUBLISH